ERICKSON, Justice,
specially concurring in the result:
I concur in the result only. This is not an interlocutory appeal pursuant to C.A.R. 4.1 or an original proceeding authorized by C.A.R. 21. This appeal was taken pursuant to section 16-12-102(1), 8A C.R.S. (1986), which permits the prosecution to appeal a question of law in a criminal case. In People v. Chmielewski, 187 Colo. 268, 529 P.2d 1337 (1975), a per curiam opinion, we dismissed the appeal and said:
Not a single question of law is raised by the brief for the People. The action of the court was grounded on a finding of insufficient identity of goods allegedly the subject of a theft charge against the defendant. The prosecution would have us review this ruling in spite of [§ 16-12-102, 8A C.R.S. (1986) ], which permits the prosecution to appeal on only questions of law.
The majority opinion outlines the eviden-tiary issues which, in my view, are not reviewable under section 16-12-102, 8A C.R.S. (1986), and which have no precedential value. In People v. Poole, 192 Colo. 56, 555 P.2d 980 (1976), we dismissed a similar appeal that was made after the prosecutor failed to seek review of a suppression order under C.A.R. 4.1 because the opinion would have been without prece-dential value.
Accordingly, I concur in the result.
I am authorized to say that Justice KIRSHBAUM and Justice VOLLACK join in this special concurrence.